Citation Nr: 0841759	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  97-32 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a back disorder 
secondary to service connected status post bilateral inguinal 
hernia repair.

2.  Entitlement to service connection for sterility, to 
include special monthly compensation (SMC) based on loss of 
use of a creative organ.

3.  Entitlement to an increased rating for status post 
bilateral inguinal hernia repair, currently evaluated as 40 
percent disabling.

4.  Entitlement to an increased (compensable) rating for 
hemorrhoids.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The veteran had active service from November 1980 to November 
1984.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the benefits sought.  The case was 
previously remanded in August 2001 and December 2007.

Prior to August 2004, separate ratings had been assigned for 
left and right bilateral inguinal hernia repair, resulting in 
a combined 30 percent evaluation.  Pursuant to an August 2004 
rating, the combined evaluation was increased to 40 percent, 
retroactive to April 1, 1996.  As noted in that decision, the 
Rating Schedule expressly provides that a bilateral hernia 
repair shall be addressed as a single issue for rating 
purposes, with 10 percent added for bilateral involvement, if 
both are compensable.  38 C.F.R. § 4.114, Diagnostic Code 
7338, Note (2008).  Consequently, the pertinent issue on 
appeal has been styled as set forth on the first page of this 
decision.

In January 2005, the veteran appeared at a hearing held at 
the RO before the undersigned (i.e., Travel Board hearing).  
In a decision dated in April 2005, the Board denied the 
appeal.  The veteran then appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).  In memorandum decision 
dated in February 2007, the Court set aside the Board's 
decision and remanded the appeal for additional development.  
The Board subsequently remanded the claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board is cognizant of the fact that the veteran's case 
has been in adjudicative status for several years, and it has 
already been remanded in the past.  Consequently, the Board 
wishes to assure the veteran that it would not be remanding 
this case again unless it was essential for a full and fair 
adjudication of his claim.

The Board remanded the case in December 2007 for (1) issuance 
of an appropriate Veterans Claims Assistance Act of 2000 
(VCAA) notice letter as to ratings and effective dates, (2) 
VA medical examinations determining the current 
manifestations and severity of inguinal hernia residuals and 
hemorrhoids, and (3) a medical opinion, after examination, 
regarding whether the veteran has a current back disability, 
and if so, its etiology.

A VCAA letter in compliance with the Board's remand 
instructions was issued to the veteran in January 2008, and 
updated outpatient treatment records from the VA Medical 
Center (VAMC) in Tuskegee, Alabama were associated with the 
claims folder.  The veteran presented for VA examinations in 
May 2008.  

In the November 2008 Written Brief Presentation, the 
appellant's representative argued that the May 2008 VA 
examinations were not in compliance with the Board's remand 
instructions, as the claims file was not available for 
review.  
The report of the May 2008 VA examinations is unclear as to 
whether the veteran's claims file was reviewed.  At the 
beginning of the report, the examiner notes that "C-file 
review was requested by VARO but not available.  Medical 
record review was requested by VARO but not available."  
This statement was repeated twice throughout the body of the 
report.  However, in the Medical Opinion section, the 
examiner notes that service medical records were reviewed and 
references a number of these records in her opinion, as well 
as a SSOC dated in May 2002.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that a remand by the Board confers upon the veteran or 
other claimant, as a matter of law, the right to compliance 
with the Board's remand order. Moreover, the Court further 
held that the Board itself errs when it fails to ensure 
compliance with the terms of its remand.  Id.  Further 
development is, therefore, needed in light of this potential 
Stegall violation.

Additionally, prior to issuance of the Court's February 2007 
memorandum decision, the veteran argued that VA failed to 
obtain Social Security Administration (SSA) records.  He 
argued that his hearing testimony did not show these were 
irrelevant.  However, the Court observed that the veteran 
testified at his hearing that a psychiatrist had evaluated 
his condition, and his representative stated in the hearing 
that any psychiatric claim was "another issue apart from the 
appeal" that would be addressed "apart from the hearing."  
The Court concluded that "[t]here was no request that these 
records be obtained, and the hearing officer determined, 
without objection, that they were not relevant to the claims 
under consideration.  Under these circumstances, there was no 
duty to obtain the records."  The Court noted that the 
veteran could express the relevance of these records and 
request that they be obtained.  The veteran has since 
submitted a copy of his June 2005 SSA decision, which 
indicates he has been awarded SSA benefits as a result of a 
number of medical conditions, including his right inguinal 
hernia.  The medical records utilized in rendering this 
determination have not been included in the claims file.

SSA decisions are not controlling for VA purposes, but they 
are pertinent to the adjudication of a claim for VA benefits 
and VA has a duty to assist the veteran in gathering such 
records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370- 
372 (1992) (concluding VA has a duty to obtain SSA records 
when it has actual notice that the veteran was receiving SSA 
benefits); see also Collier v. Derwinski, 1 Vet. App. 413 
(1991); Brown v. Derwinski, 2 Vet. App. 444 (1992).  
Additionally, the Court has held that where SSA disability 
benefits have been granted, a remand to obtain SSA records is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183, 187- 
88 (2002) (stating that "the possibility that the SSA 
records could contain relevant evidence . . . cannot be 
foreclosed absent a review of those records.").  Thus, the 
Board finds that a remand for all medical records held by SSA 
is necessary.  The RO should continue their efforts to obtain 
these records unless it is reasonably certain that they do 
not exist or that further efforts would be futile.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request, from the SSA, 
all records pertinent to the veteran's 
claim for Social Security disability 
benefits as well as medical records relied 
upon concerning that claim.  If the search 
for such records has negative results, the 
RO should notify the veteran and place a 
statement to that effect in the veteran's 
claims file.

2.  After the foregoing development has 
been completed, return the claims file to 
the VA examiner who previously evaluated 
the veteran in May 2008.  The examiner 
must review the entire claims file, to 
include service medical records, VA 
treatment records and any additional 
medical records obtained from SSA, and 
should specifically state that the claims 
file has been reviewed.  The examiner 
should be asked to prepare a supplemental 
report indicating the extent to which, if 
any, any additional evidence impacts her 
prior findings as to the current 
manifestations and severity of inguinal 
hernia residuals and hemorrhoids, as well 
as her opinion as to whether the veteran 
has a current back disability, and if 
present, whether it is at least as likely 
as not (i.e., whether it is 50 percent or 
more probable) a chronic back disability 
is proximately due to or the result of 
service-connected inguinal hernia 
residuals, and whether a back disability 
was aggravated by service-connected 
inguinal hernia residuals.  If the 
examiner who previously evaluated the 
veteran is unavailable, schedule the 
veteran for an examination by another 
examiner for purposes of obtaining the 
necessary information.  A complete 
rationale for all opinions should be 
provided.

3.  Thereafter, take adjudicatory action 
on the claim here in question.  If the 
benefit sought remains denied, furnish a 
supplemental statement of the case (SSOC) 
to the veteran and his representative.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




